IN THE SUPREME COURT OF THE STATE OF DELAWARE


EDUARDO ALVARADO                             §
CHAVERRI, et al.                             §
                                             §       No. 642, 2013
       Plaintiffs-Below,                     §
       Appellants,                           §       Court Below: Superior Court
                                             §       of the State of Delaware in and
       v.                                    §       for New Castle County
                                             §
DOLE FOOD COMPANY,                           §
INC., et. al.                                §       C.A. No. N12C-06-017 ALR
                                             §
       Defendants-Below,                     §
       Appellees.                            §


                               Submitted: October 15, 2014
                               Decided:   October 20, 2014


Before STRINE, Chief Justice; HOLLAND, RIDGELY, and
VALIHURA, Justices; and RYAN, Judge, constituting the Court en Banc.



                                      ORDER


       This 20th day of October 2014, the Court, after hearing oral argument

and upon consideration of the record in this case, has concluded that this

appeal should be affirmed on the basis of and for the reasons assigned by the

Superior Court in its Opinion and Order of November 8, 2013;



 Sitting by designation under Del. Const. art. IV, § 12.
     NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment

of the Superior Court is AFFIRMED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice